On Motion to Dismiss.
" BREAUX, C. J.
Appeal from the Twenty-Fifth judicial district court, parish of Tangipahoa.
The accused was tried for murder, and was found guilty, without capital punishment. He appeals from a sentence at hard labor for the term of his natural life.
The Attorney General filed a motion to dismiss the appeal on the ground that defendant escaped from the parish prison since the appeal was taken; that he is at large and a fugitive.
The facts relating to defendant’s escape and showing that he is a fugitive are sustained by the sworn statement of the sheriff of the parish of Tangipahoa and are not denied.
The decisions hold that an appeal will not be heard, and that it must be dismissed, when an accused escapes from custody.
The appeal is dismissed.